                                                                                                      Case 13-18735-mkn             Doc 264    Entered 10/15/18 07:32:28      Page 1 of 7




                                                                                                  1   Jacob L. Houmand, Esq. (NV Bar No. 12781)              Electronically Filed On: October 15, 2018
                                                                                                      Email: jhoumand@houmandlaw.com
                                                                                                  2   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                                      Email: kortiz@houmandlaw.com
                                                                                                  3   HOUMAND LAW FIRM, LTD.
                                                                                                      9205 West Russell Road, Building 3, Suite 240
                                                                                                  4   Las Vegas, NV 89148
                                                                                                      Telephone:      702/720-3370
                                                                                                  5   Facsimile:      702/720-3371

                                                                                                  6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                                  7
                                                                                                  8                                 UNITED STATES BANKRUPTCY COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9                                           DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10          In re:                                        Case No. BK-S-13-18735-MKN
                                                                                                                                                        Chapter 7
HOUMAND LAW FIRM, LTD.




                                                                                              11          SIX STAR CLEANING AND CARPET
                                                                                                          SERVICES, Inc.,                               EX PARTE APPLICATION TO EMPLOY
                                                                                              12                                                        LAW OFFICE OF YVETTE
                                                                                                                          Debtor.                       CHEVALIER, PLLC AS SPECIAL
                                                                                               




                                                                                              13                                                        LITIGATION COUNSEL FOR LENARD
                                                                                                                                                        E. SCHWARTZER, CHAPTER 7
                                                                                              14                                                        TRUSTEE, PURSUANT TO 11 U.S.C. §§
                                                                                                                                                        327(e) AND 328(a) AND FEDERAL RULE
                                                                                              15                                                        OF BANKRUPTCY PROCEDURE 2014
                                                                                              16
                                                                                                                                                        Date of Hearing:       N/A
                                                                                              17                                                        Time of Hearing:       N/A

                                                                                              18                                                        Judge: Honorable Mike K. Nakagawa1
                                                                                              19                   Lenard Schwartzer, the duly appointed Chapter 7 Trustee in the above-captioned

                                                                                              20      bankruptcy case (the “Trustee”), by and through her counsel of record, Jacob L. Houmand, Esq.

                                                                                              21      and Kyle J. Ortiz, Esq. of the Houmand Law Firm, Ltd., hereby submits this Ex Parte Application

                                                                                              22      to Employ Law Office of Yvette Chevalier, PLLC As Special Litigation Counsel for Lenard

                                                                                              23      Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of

                                                                                              24
                                                                                              25
                                                                                              26      1
                                                                                                       Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                                      U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                              27      Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                                      Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                              28
                                                                                                      States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                                                                                       -1-
                                                                                                      Case 13-18735-mkn        Doc 264     Entered 10/15/18 07:32:28        Page 2 of 7




                                                                                                  1   Bankruptcy Procedure 2014 (the “Application”).2

                                                                                                  2          This Application is filed pursuant to 11 U.S.C. §§ 327 and 328 and Federal Rule of

                                                                                                  3   Bankruptcy Procedure 2014. The Application is based on the following Memorandum of Points

                                                                                                  4   and Authorities, the Declaration of Lenard Schwartzer In Support of Ex Parte Application to

                                                                                                  5   Employ Law Office of Yvette Chevalier, PLLC As Special Litigation Counsel for Lenard

                                                                                                  6   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of

                                                                                                  7   Bankruptcy Procedure 2014 (the “Trustee Declaration”), the Declaration of Yvette Chevalier,

                                                                                                  8   Esq. In Support of Ex Parte Application to Employ Law Office of Yvette Chevalier, PLLC As
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9   Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 (the “Chevalier
HOUMAND LAW FIRM, LTD.




                                                                                              11      Declaration”), all of which are filed separately and concurrently with this Court pursuant to Local

                                                                                              12      Rule 9014(c)(2). The Application is also based on the pleadings and papers on file herein, and
                                                                                                      any argument that may be entertained at a hearing on the Application.3 A true and correct copy of
                                                                                               




                                                                                              13
                                                                                              14      the proposed order granting the relief requested in this Application is attached hereto as Exhibit

                                                                                              15      “1”.

                                                                                              16                          MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                              17                                     I.      STATEMENT OF FACTS

                                                                                              18      THE COMMENCEMENT OF LITIGATION AGAINST LABOR UNION

                                                                                              19             1.      On April 8, 2011, Six Star Cleaning and Carpet Services, Inc. (the “Debtor”), and

                                                                                              20      five other plaintiffs, commenced litigation against the Laborers International Union of North

                                                                                              21      America Local No. 872, Laborers International Union of North America Local No. 702, and

                                                                                              22      Tommy White (collectively, the “Union”) captioned Six Star Cleaning and Carpet Services, Inc.

                                                                                              23
                                                                                                      2
                                                                                                       Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                              24
                                                                                                      U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                              25      Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                                      Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                              26      States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                              27      3
                                                                                                        The Trustee also requests that the Court take judicial notice of all pleadings filed in the above-
                                                                                                      referenced bankruptcy case, including adversary proceedings, pursuant to Rule of Evidence 201,
                                                                                              28
                                                                                                      incorporated by reference by FRBP 9017.
                                                                                                                                                      -2-
                                                                                                      Case 13-18735-mkn        Doc 264      Entered 10/15/18 07:32:28        Page 3 of 7




                                                                                                  1   et al. v. Laborers International Union of North America Local No. 872 et al. (Case No. 2:11-cv-

                                                                                                  2   00524-LDG-CWH) in the United States District Court for the District of Nevada (the “District

                                                                                                  3   Court Action”). See Trustee Declaration.

                                                                                                  4          2.      The Debtor alleged the following claims for relief against the Union: (1)

                                                                                                  5   discrimination; (2) alter ego; (3) breach of contract; (4) conversion; (5) fraudulent and intentional

                                                                                                  6   misrepresentation; (6) fraud in the inducement; (7) intentional interference with present and future

                                                                                                  7   contractual relations; (8) declaratory and injunctive relief – defamation; (9) defamation and

                                                                                                  8   defamation per se; (10) intentional infliction of emotional distress; (11) negligent infliction of
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9   emotional distress; and (12) harassment. See Trustee Declaration.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      THE DEBTOR’S BANKRUPTCY FILING
HOUMAND LAW FIRM, LTD.




                                                                                              11             3.      On October 14, 2013, the Debtor filed a voluntary petition under Chapter 11 of

                                                                                              12      Title 11 of the United States Code [ECF No. 1]4. See Trustee Declaration.
                                                                                                             4.      On September 4, 2014, the Debtor’s Chapter 11 case was converted to Chapter 7
                                                                                               




                                                                                              13
                                                                                              14      [ECF No. 118]. See Trustee Declaration.

                                                                                              15             5.      On September 4, 2014, Dotan Y. Melech (“Trustee Melech”) was appointed as the

                                                                                              16      Chapter 7 Trustee in the Debtor’s bankruptcy case [ECF No. 120]. See Trustee Declaration.

                                                                                              17             6.      On March 26, 2015, the Court in the District Court Action ordered that some of the

                                                                                              18      claims asserted by the Debtor against the Union are covered by an arbitration agreement and

                                                                                              19      should proceed in arbitration. See Trustee Declaration.

                                                                                              20             7.      Shortly after the Court in the District Court Action ordered that some of the claims

                                                                                              21      asserted by the Debtor against the Union should proceed to arbitration, the principal of the Debtor

                                                                                              22      employed the law firm of Wimberly, Lawson & Avakian (“WLA”) to advise her of the impact of

                                                                                              23      the ruling and the strength of the claims asserted against the Union. See Trustee Declaration.

                                                                                              24             8.      On March 1, 2016, Trustee Melech filed an Ex Parte Application to Employ

                                                                                              25      Wimberly, Lawson & Avakian As Special Litigation Counsel for Dotan Y. Melech, Chapter 7

                                                                                              26      Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure

                                                                                              27
                                                                                                      4
                                                                                                        All references to “ECF No.” are to the numbers assigned to the documents filed in the above-
                                                                                              28
                                                                                                      captioned bankruptcy case as they appear on the docket maintained by the clerk of the court.
                                                                                                                                                       -3-
                                                                                                      Case 13-18735-mkn         Doc 264     Entered 10/15/18 07:32:28        Page 4 of 7




                                                                                                  1   2014 [ECF No. 179], which sought authority to employ WLA to represent the Debtor’s

                                                                                                  2   bankruptcy estate in the District Court Action. See Trustee Declaration.

                                                                                                  3           9.      On March 1, 2016, the Court entered an Order Granting Ex Parte Application to

                                                                                                  4   Employ Wimberly, Lawson & Avakian As Special Litigation Counsel for Dotan Y. Melech,

                                                                                                  5   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                                  6   Procedure 2014 [ECF No. 183]. See Trustee Declaration.

                                                                                                  7           10.     On August 23, 2016, the Trustee was appointed as successor trustee in the

                                                                                                  8   Debtor’s bankruptcy case. See Trustee Declaration.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9           11.     On August 22, 2018, WLA filed a Motion to Withdraw in the District Court Action
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      due to Michael Avakian, Esq. obtaining new employment. See Trustee Declaration.
HOUMAND LAW FIRM, LTD.




                                                                                              11              12.     On August 24, 2018, the court in the District Court Action entered an Order

                                                                                              12      granting the Motion to Withdraw filed by WLA. See Trustee Declaration.
                                                                                                              13.     Following the withdrawal of WLA from the District Court Action, the Trustee
                                                                                               




                                                                                              13
                                                                                              14      discussed the merits of the District Court Action with the Law Office of Yvette Chevalier, PLLC

                                                                                              15      (the “Firm”). See Trustee Declaration.

                                                                                              16              14.     In order to assist the Trustee in prosecuting the claims against the Union as alleged

                                                                                              17      in the District Court Action and any arbitration proceedings, the Trustee now desires to employ

                                                                                              18      the Firm on a contingency fee basis as set forth herein. See Trustee Declaration.

                                                                                              19              15.     The terms of the proposed employment of the Firm are set forth in the Engagement

                                                                                              20      Letter, which is attached as Exhibit “1” to the Chevalier Declaration. The principal terms of the

                                                                                              21      proposed engagement of the Firm are set forth below:

                                                                                              22              a.      The Firm will be employed on a contingency fee basis and reimbursement of

                                                                                              23      actual costs.

                                                                                              24              b.      The Firm shall be entitled to a contingency fee award equal to thirty percent (30%)

                                                                                              25      of any amount recovered from the District Court Action.

                                                                                              26              16.     The Trustee believes that the terms of the proposed employment of the Firm is in

                                                                                              27      the best interests of creditors given the Firm’s familiarity with labor law and the District Court

                                                                                              28      Action. See Trustee Declaration.

                                                                                                                                                       -4-
                                                                                                      Case 13-18735-mkn         Doc 264     Entered 10/15/18 07:32:28        Page 5 of 7




                                                                                                  1                                 II.    JURISDICTION AND VENUE

                                                                                                  2          17.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1134.

                                                                                                  3   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The statutory basis for the relief

                                                                                                  4   sought are Sections 327, 328, 1104 and 1106 of the Bankruptcy Code and FRBP 2014. Venue of

                                                                                                  5   Debtor’s Chapter 7 case in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                                                  6                                              III.   THE FIRM

                                                                                                  7          18.      The Firm is well suited for the type of representation required by the Trustee. The

                                                                                                  8   Firm has experience in litigation and labor law. Accordingly, the Trustee has determined that the
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9   Firm has the resources and experience necessary to represent his interests in prosecuting the
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      claims alleged in the District Court Action.
HOUMAND LAW FIRM, LTD.




                                                                                              11             19.      The attorneys of the Firm that will render services in relation to the Trustee are

                                                                                              12      familiar with the underlying litigation.
                                                                                               




                                                                                              13             20.      The Trustee desires to employ the Firm as special litigation counsel to pursue any

                                                                                              14      and all claims alleged in the District Court Action.

                                                                                              15             21.      The Trustee has selected the Firm because its attorneys have experience in matters

                                                                                              16      of this character and will be able to competently represent the Trustee’s interests in the District

                                                                                              17      Court Action.

                                                                                              18             22.      Following the Trustee’s request that the Firm represent him in this case as special

                                                                                              19      litigation counsel, a conflicts check was undertaken, utilizing the Firm’s client list. Based upon

                                                                                              20      the conflicts check the Firm and its associates are “disinterested persons” as defined by 11 U.S.C.

                                                                                              21      § 101 and do not hold or represent any interest adverse to the bankruptcy estate.

                                                                                              22             23.      The conclusion that the Firm is a “disinterested” person within the meaning of 11

                                                                                              23      U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(e) is based upon the fact neither the Firm nor

                                                                                              24      any of its attorneys:

                                                                                              25                      (a)     Are or were a creditor, equity security holder, or insider of
                                                                                                                              the Debtor except as stated herein;
                                                                                              26
                                                                                              27                      (b)     Are or were, within two (2) years before the date of the
                                                                                                                              filing the bankruptcy petition, a director, officer or
                                                                                              28

                                                                                                                                                        -5-
                                                                                                      Case 13-18735-mkn        Doc 264      Entered 10/15/18 07:32:28       Page 6 of 7




                                                                                                  1                         employee of Debtor as specified in subparagraph (c) of
                                                                                                                            Section 101(14) except as stated herein;
                                                                                                  2
                                                                                                                     (c)    Hold, or have ever held, an interest materially adverse to the
                                                                                                  3                         interest of the estate or of any class of creditors, equity
                                                                                                                            holders, or parties in interest, by reason of any direct or
                                                                                                  4                         indirect relationship to, or interest in, the Debtor or for any
                                                                                                  5                         other reason except as stated herein;

                                                                                                  6                  (d)    Represent, or have ever represented, the Debtor, insiders of
                                                                                                                            the Debtor, creditors of the Debtor, any other party in
                                                                                                  7                         interest, or their respective attorneys and accountants except
                                                                                                                            as set forth herein; and
                                                                                                  8
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                                     (e)    Is a relative or employee of the U.S. Trustee or a
                                                                                                  9
                                                                                                                            Bankruptcy Judge except as stated herein.
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10
HOUMAND LAW FIRM, LTD.




                                                                                              11             24.     In addition to representing the Debtor’s bankruptcy estate, the Firm will also serve

                                                                                              12      as counsel for four other plaintiffs in the District Court Action: (a) Gene Collins, an individual;
                                                                                                      (b) Southern Nevada Flaggers & Barricades; (c) Yolanda Wood d/b/a Step By Step Cleaning
                                                                                               




                                                                                              13
                                                                                              14      Service; and (d) Floppy Mop, Inc. (collectively, the “Non-Debtor Plaintiffs”).

                                                                                              15             25.     The Firm represents no interest that is adverse to the Trustee, to the Debtor’s

                                                                                              16      estate, any creditor, any party in interest, the U.S. Trustee, or any attorney or accountant

                                                                                              17      employed by the foregoing, in matters upon which it will be engaged as counsel.

                                                                                              18             26.     Except as set forth herein, neither the Firm nor any of its attorneys have any

                                                                                              19      connection with the Debtor, the creditors, any other parties in interest, their respective attorneys

                                                                                              20      and accountants, the Office of the United States Trustee, or any person employed in the Office of

                                                                                              21      the United States Trustee and that the Firm and each of its attorneys are all disinterested persons

                                                                                              22      pursuant to 11 U.S.C. § 101(14).

                                                                                              23             27.     The Trustee submits that the Firm is a disinterested person within the meaning of

                                                                                              24      Section 101(14) for purposes of Section 327(e), as it pertains to representing the Trustee as

                                                                                              25      special litigation counsel in the Debtor’s bankruptcy case.

                                                                                              26             28.     Accordingly, the Trustee submits that the Firm is a disinterested person within the

                                                                                              27      meaning of 11 U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(e), as it pertains to representing

                                                                                              28      the Trustee as general bankruptcy counsel in the Debtor’s Bankruptcy.

                                                                                                                                                      -6-
                                                                                                      Case 13-18735-mkn           Doc 264    Entered 10/15/18 07:32:28       Page 7 of 7




                                                                                                  1                                         IV.    COMPENSATION

                                                                                                  2             29.     Subject to Court approval, in accordance with 11 U.S.C. § 330, the Trustee seeks

                                                                                                  3   to retain the Firm on a contingency fee basis. Specifically, the Firm shall be entitled to a

                                                                                                  4   contingency fee award equal to thirty percent (30%) of any gross recovery from the District Court

                                                                                                  5   Action and reimbursement of actual costs.

                                                                                                  6             30.     No promises have been received by the Firm or any attorney of the Firm, as to

                                                                                                  7   payment or compensation in connection with the above-referenced bankruptcy case in accordance

                                                                                                  8   with the provisions of the Bankruptcy Code, the FRBP, the Local Rules, and orders of the Court.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9   The Firm has no agreement with any other entity to share with such entity any compensation
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                              10      received by the Firm, except as permitted under Section 504(b)(1).
HOUMAND LAW FIRM, LTD.




                                                                                              11                31.     This Application was submitted to the United States Trustee prior to the filing of

                                                                                              12      the same.
                                                                                               




                                                                                              13                                             V.     CONCLUSION

                                                                                              14                WHEREFORE, the Trustee respectfully requests that she be authorized to employ the

                                                                                              15      Firm as special litigation counsel, to represent the Trustee in the District Court Action upon the

                                                                                              16      terms set forth in this Application with payment of all fees and costs by the estate subject to

                                                                                              17      notice and hearing and approval of this Court and for such other and further relief as is just and

                                                                                              18      proper.

                                                                                              19                Dated this 15th day of October, 2018.

                                                                                              20                                                         HOUMAND LAW FIRM, LTD.

                                                                                              21
                                                                                                                                                         By: /s/ Jacob L. Houmand
                                                                                              22                                                         Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                                                                         Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                              23                                                         9205 West Russell Road, Building 3, Suite 240
                                                                                                                                                         Las Vegas, NV 89148
                                                                                              24                                                         Telephone: 702/720-3370
                                                                                                                                                         Facsimile: 702/720-3371
                                                                                              25
                                                                                              26                                                         General Bankruptcy Counsel          for   Lenard
                                                                                                                                                         Schwartzer, Chapter 7 Trustee
                                                                                              27
                                                                                              28

                                                                                                                                                        -7-
